Case 4:20-mj-04824-N/A-DTF Document 1 Filed 08/07/20 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . . DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO.
¥. ,
Marco Gonzalez-Hernandez ,
AGIS om
YOB: 1988; Citizen of Honduras macisTRATE DERI G AR 2 AN J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b\(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 6, 2020, at or near Sasabe, in the District of Arizona, Mareo Gonzalez-Hernandez, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Phoenix, Arizona on February 20, 2019, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Marco Gonzalez-Hernandez is a citizen of Honduras. On February 20, 2019, Marco Gonzalez-Hernandez, was
lawfully denied admission, excluded, deported and removed from the United States through Phoenix, Arizona. On
August 6, 2020, agents found Mareo Gonzalez-Hernandez in the United States at or near Sasabe, Arizona, without
the proper immigration documents. Marco Gonzalez-Hernandez did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is ANDREW J CARPENTER Distelsanedby anonewscarresten
true and correct to the best of my knowledge. :
LMG2/AJC OFFICIAL TITLE
Digitally signed by LIZA .
AUTHORIZED AUSA //Liza Granoff GRANOEE Border Patrol Agent
, peoricumenil Andrew J, Carpenter

 

Sworn by telephone _x

 

 

SIGNATURE OF MAGISTRATE FUDGE" DATE

 

 

") See Federal rides of Criminak Procedure Rules 3,41, and 54 ‘

AV one S Gogh m2

A 4
Sceuel

 

 
